DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2022 was filed along with a certification statement under 37 CFR. 1.97(e)(1) after the mailing date of the Official action mailed December 21, 2021 and prior to the mailing date of the present Final Official action.  Applicant already paid the requisite fee under 37 CFR 1.17(p) on October 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0295504 A1 to Tyagi et al. (hereinafter “Tyagi”) in view of United States Pre-Grant Patent Application Publication No. 2006/0040194 A1 to Sugiura et al. (hereinafter “Sugiura”).

Referring to Applicant’s independent claim 12, Tyagi teaches a mica-containing pigment composition (See Abstract; par. [0044]; the metallic dry toner particles of Tyagi are equivalent to Applicant’s claim term “a mica-containing pigment composition”) comprising spherical pigment particles (pars. [0034-35], [0056] of Tyagi), the pigment particles comprising a polymer material with mica flakes incorporated therein and thereon (pars. [0044], [0047-48], [0059] of Tyagi), the mica flakes comprising mica particles (par. [0062] of Tyagi), wherein a polyester is used in a production of the mica-containing pigment composition (pars. [0047], [0051], [0054], [0090] of Tyagi), the polyester comprising a polyester resin (par. [0051]; the propoxylated bisphenol A fumarate of Tyagi is equivalent to Applicant’s claim term “a polyester resin”), and wherein the polymer material comprises a water-soluble polymer that comprises a polymeric stabilizer (pars. [0048], [0050]; any one of polyvinyl acetate, poly(acrylonitrile), polyvinyl chloride, poly(acrylamide), poly(acrylic acid), poly(methacrylic acid), polyvinyl pyrrolidine, poly(vinyl methyl ether), poly(isobutylene), polyvinylpyrrolidone or polymethacrylate of Tyagi is equivalent to both Applicant’s claim terms “a water-soluble polymer” and “a polymeric stabilizer”) used for the production of the mica-containing pigment composition (pars. [0034-35], [0044], [0047-48], [0051], [0056], [0059], [0090] of Tyagi).
Although Tyagi teaches the mica-containing pigment composition comprises spherical pigment particles (See Abstract; pars. [0034-35], [0044], [0056] of Tyagi), Tyagi does not teach explicitly the pigment particles of the composition have “a circularity of between about 0.93 and about 0.999 and a geometric size distribution of between about 1.3 and about 2.0” according to Applicant’s claim language.
However, Sugiura teaches a toner which is excellent in shelf stability for a long term by producing the toner through controlling the dispersion condition of the wax around the toner surface and through improving, not only the off-set resistance of the toner for rendering the fixing properties of the toner advantageous, but also the blocking resistance of the toner (See Abstract of Sugiura).  Sugiura teaches the toner (par. [0079] of Sugiura) contains a binder resin (pars. [0102-121] of Sugiura), a colorant (pars. [0122-124] of Sugiura), and a wax (pars. [0080-97] of Sugiura).  In at least one embodiment, Sugiura teaches the toner has a volume average particle diameter (Dv) of 3.0 μm to 8.0 μm, and a ratio (Dv/Dn) of the volume average particle diameter (Dv) to the number average particle diameter (Dn) of 1.00 to 1.40 (par. [0158]; the (Dv/Dn) ratio of Sugiura is equivalent to Applicant’s claim term “a geometric size distribution”).  When Dv/Dn is more than 1.40, Sugiura teaches the resolution ability of the image is lowered (par. [0160] of Sugiura).  In at least one embodiment, Sugiura teaches the toner has an average circularity of preferably 0.93 to 1.00 (par. [0162] of Sugiura).  When the circularity of the toner is less than 0.93 which is an irregular shape being far from sphere, Sugiura teaches satisfactory transfer property of the toner and an image having a high quality and no smear can be difficultly obtained (par. [0162] of Sugiura).  Sugiura teaches such particles having an amorphous form have many contact points with a medium having a smooth surface, such as a photoconductor and the charge is concentrated in an ejected end portion of such particles, so that such particles have a larger attaching force through the van der Waals force or the image force than that of the particles having a relatively spherical shape (par. [0162] of Sugiura).  Sugiura teaches in electrostatic transferring step, therefore, irregularly formed toner particles are selectively transferred within the toner which contains irregularly formed toner particles and spherical toner particles, as a result an image missing on character or line portions is occurred (par. [0162] of Sugiura).  There are also problems in that the remained toner on the photoconductor has to be removed, a cleaner needs to be equipped therefor, and a toner yield (a usage ratio of the toner for forming the image) is lowered (par. [0162] of Sugiura).  There is a reasonable expectation the metallic dry toner particles of Tyagi can be modified further to adopt the circularity of the toner particles taught by Sugiura.  Although Tyagi teaches the dry toner particles can be prepared via dry blending (pars. [0087-97] of Tyagi), Tyagi also teaches the dry toner particles can be prepared via emulsion aggregation and dispersion (par. [0106] of Tyagi).  Likewise, Sugiura also teaches dry toner particles can be prepared via dispersion using an emulsion (pars. [0134], [0136], [0151], [0153], [0155], [0157], [0224-225]; Example 1 of Sugiura) and achieves dry toner particles exhibiting and possessing an average circularity of preferably 0.93 to 1.00 (par. [0162] of Sugiura).  As Tyagi recognizes and appreciates the dry toner particles can be prepared via emulsion aggregation and dispersion (par. [0106] of Tyagi), and Sugiura teaches dry toner particles prepared via dispersion using an emulsion (pars. [0134], [0136], [0151], [0153], [0155], [0157], [0224-225]; Example 1 of Sugiura) achieve an average circularity of preferably 0.93 to 1.00 (par. [0162] of Sugiura), a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the dispersion method of Tyagi can be carried out using Sugiura’s teachings to achieve dry toner particles exhibiting and possessing both the geometric size distribution and average circularity of the dry toner particles of Sugiura.  And, just as Tyagi teaches the metallic dry toner particles are spherical (See Abstract; pars. [0034-35], [0044], [0056] of Tyagi), Sugiura explains why spherical toner particles exhibiting a specific circularity demonstrate improved performance over irregularly shaped particles (par. [0162] of Sugiura).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify further the metallic dry toner particles of Tyagi and adopt the circularity dimension taught by Sugiura.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Sugiura teaches it is difficult to obtain a high quality image with no smear when the toner particles exhibit and possess a circularity less than 0.93 and have an irregular shape (par. [0162] of Sugiura).
Sugiura teaches the circularity of the toner particle is calculated by detecting optically the toner particle and by dividing the perimeter of a cross section of the toner particle with that of a round circle having the same area as that of the cross section of the toner particle (par. [0163] of Sugiura), which is the inverse relationship to Applicant’s claimed circularity, that is, “wherein the circularity refers to a circumference of a circle of an equivalent area divided by an actual perimeter of a central cross-section of a particle”.  When taking the inverse of the average circularity range taught by Sugiura, the resultant the average circularity range of Sugiura becomes 1.00 to 1.08, which still reads on Applicant’s claimed circularity range.  As such, the inverse of the average circularity range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  When comparing the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura and the highest endpoint of Applicant’s claimed range, the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura is close enough to the highest endpoint of Applicant’s claimed range of “between about 0.93 and about 0.999”. MPEP 2144.05 [R-10.2019] (I) The geometric size distribution range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  The geometric size distribution range taught by Tyagi as modified by Sugiura overlaps Applicant’s claimed range of “between about 1.3 and about 2.0” MPEP 2144.05 [R-10.2019] (I)
	The claim language “the polymeric stabilizer initially combined with the mica particles and the polyester resin as a part of the production of the mica-containing pigment composition, wherein the polyester resin and the polymeric stabilizer are then dissolved into a water-miscible organic solvent with the mica particles to form a fluid mixture that includes the mica particles, wherein a polar solvent is then added to the fluid mixture at a predetermined rate, wherein pigment particles then precipitate from the fluid mixture as a part of the production of the mica-containing pigment composition and wherein the polar solvent is used as an antisolvent to induce precipitation of mica pigment comprising the mica particles from the fluid mixture” is product-by-process language. MPEP 2113 [R-10.2019] (I)  While the aforementioned process steps do not recite explicitly a step setting forth how the resultant pigment particles comprise “a polymer material with mica flakes incorporated therein and thereon” according to Applicant’s claim language, the claimed structure presumably is meant to be implied and said process steps are expected to impart said distinctive structural characteristics to the resultant pigment particles.  However, Tyagi alone teaches the resultant pigment particles comprise “a polymer material with mica flakes incorporated therein and thereon” (pars. [0044], [0047-48], [0059] of Tyagi) according to Applicant’s claim language and appears identical to Applicant’s claimed pigment composition.  Tyagi alone teaches a pigment composition that is either identical or only slightly different than Applicant’s claimed pigment composition defined by the aforementioned product-by-process claim language.  For these reasons, the pigment composition of Tyagi is the same as or obvious from Applicant’s claimed pigment composition even though Applicant’s claimed pigment composition is made from a different process.

Referring to Applicant’s claim 13, Tyagi as modified by Sugiura teaches the pigment particles have an average circularity whose inverse is 1.00 to 1.08 (par. [0163] of Sugiura; See explanation set forth in the rejection of independent claim 12) and wherein the pigment composition comprises a powder coating applicable to a substrate by electrostatic spraying of the pigment particles to the substrate with an electrostatic device (pars. [0037], [0041], [0114], [0016-117], [0121] of Tyagi).  The inverse of the average circularity range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  When comparing the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura and the highest endpoint of Applicant’s claimed range, the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura is close enough to the highest endpoint of Applicant’s claimed range of “between about 0.95 and about 0.995”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV) (A) In the instant case, there is no evidence to suggest the modified dry metallic toner particle of Tyagi as modified by Sugiura would perform differently than Applicant’s claimed mica-containing pigment composition if said modified dry metallic toner particle were scaled up in size to Applicant’s claimed range of “between about 50 microns and about 250 microns”.  For this reason, the modified dry metallic toner particle of Tyagi as modified by Sugiura renders obvious Applicant’s claimed mica-containing pigment composition.

Referring to Applicant’s claim 15, Tyagi as modified by Sugiura teaches the mica is present in the particles in an amount of at least 20% by weight and up to and including 50% by weight (par. [0069] of Tyagi).  The mica weight percent range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  The mica weight percent range taught by Tyagi as modified by Sugiura lies within Applicant’s claimed range of “between about 2% and about 60% by weight of the pigment particles”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV) (A) In the instant case, there is no evidence to suggest the modified dry metallic toner particle of Tyagi as modified by Sugiura would perform differently than Applicant’s claimed mica-containing pigment composition if the mica particles contained within said modified dry metallic toner particle were scaled up in size to Applicant’s claimed range of “between about 5 microns and about 150 microns”.  For this reason, the modified dry metallic toner particle of Tyagi as modified by Sugiura renders obvious Applicant’s claimed mica-containing pigment composition.

Referring to Applicant’s claim 17, Tyagi as modified by Sugiura teaches the composition has a metallic color (par. [0025] of Tyagi).

Referring to Applicant’s claim 18, the teaching “wherein the composition has a gloss in the range of from about 10 GU to about 70 GU” is inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura.  Tyagi as modified by Sugiura teaches a modified dry metallic toner particle comprising constituents and a spherical structure that are identical or substantially identical to Applicant’s claimed mica-containing pigment.  Given both the structural and compositional similarities, the modified dry metallic toner particle of Tyagi as modified by Sugiura must exhibit and possess the same properties as Applicant’s claimed mica-containing pigment. MPEP 2112.01 [R-10.2019] (II)  For this reason, the teaching “wherein the composition has a gloss in the range of from about 10 GU to about 70 GU” is inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura.

Referring to Applicant’s claim 21, Tyagi as modified by Sugiura teaches the polyester resin comprises an amorphous polyester resin formed by reacting a diol with a diacid in a presence of an optional catalyst (par. [0051] of Tyagi).  The claim language “an amorphous polyester resin formed by reacting a diol with a diacid in a presence of an optional catalyst” is product-by-process language. MPEP 2113 [R-10.2019] (I)  Tyagi as modified by Sugiura teaches the amorphous polyester resin is a condensation polymer, e.g., a polymeric esterification product of a polycarboxylic acid and a diol (par. [0051] of Tyagi), which reads on Applicant’s claim language “an amorphous polyester resin formed by reacting a diol with a diacid in a presence of an optional catalyst”.

Referring to Applicant’s claim 22, Tyagi as modified by Sugiura teaches the polyester resin comprises a linear amorphous polyester resin (par. [0051]; the propoxylated bisphenol A fumarate of Tyagi is equivalent to Applicant’s claim term “a linear amorphous polyester resin”).

Response to Arguments
Applicant's arguments filed March 20, 2022 have been fully considered but they are not persuasive.
The initial nearly eleven (11) pages of Applicant’s remarks essentially recite the rejection of independent claim 1 taken from the Official action mailed December 21, 2021.  Applicant’s substantive remarks assert the Tyagi reference does not teach explicitly “the pigment particles comprising a polymer material with mica flakes incorporated therein and thereon”.  Applicant asserts further Tyagi teaches mica flakes are incorporated therein and mica flakes are incorporated thereon, but not that mica flakes are incorporated “therein and thereon” according to independent claim 1.  Next, Applicant asserts the polymers taught by Tyagi are not taught as being used as both “a water-soluble polymer” and “a polymeric stabilizer” in Tyagi’s process.  Next, Applicant asserts Tyagi does not discuss stability in the context of thermal mechanical stability.  Lastly, Applicant asserts Tyagi does not teach or suggest the newly amended claim language recited in independent claim 1.
Examiner disagrees.  Applicant acknowledges the Tyagi reference teaches the mica flakes are disposed on the external particle surface and acknowledges further the Tyagi reference teaches the mica flakes are dispersed within the polymeric binder phase.  The Tyagi reference is not required to disclose ipsis verbis Applicant’s claim language “thereon and thereon” or disclose, for example, “the mica flakes are disposed on the external particle surface” and “the mica flakes are dispersed within the polymeric binder phase” within the same sentence to parallel Applicant’s claim structure.  Tyagi’s teachings are sufficient and satisfactory to render obvious Applicant’s claim language “the pigment particles comprising a polymer material with mica flakes incorporated therein and thereon”.  Next, the polymers taught by Tyagi read on and render obvious both Applicant’s claim terms “a water-soluble polymer” and “a polymeric stabilizer”.  In fact, the polymers taught by Tyagi are identical to those polymers identified as “polymeric stabilizers” disclosed in page 6, last paragraph – page 7, first paragraph of Applicant’s specification as originally filed.  Applicant’s remarks suggest the claim terms “a water-soluble polymer” and “a polymeric stabilizer” are different when stating Tyagi does not teach the aforementioned polymers are used as both “a water-soluble polymer” and “a polymeric stabilizer” .  Yet, Applicant’s independent claim 1 clearly recites “a water-soluble polymer that comprises a polymeric stabilizer”.  Applicant’s remarks seem to reframe incorrectly Tyagi’s teachings while also attempt to obscure the explicit claim language of independent claim 1.  Next, the fact Tyagi does not teach explicitly or implicitly stability in the context of thermal mechanical stability is immaterial.  Tyagi is not required to teach or suggest the same or similar technical solution or improvements Applicant’s claimed invention allegedly strives to accomplish.  Moreover, Applicant’s asserted connection between the claimed “polymeric stabilizer” and alleged thermal mechanical stability is a true “leap in logic”.  Applicant’s independent claim 1 recites no limitations describing the alleged thermal mechanical stability.  Furthermore, Applicant’s specification as originally filed does not contain any supporting disclosure pertaining to thermal mechanical stability let alone the asserted connection between the claimed “polymeric stabilizer” and alleged thermal mechanical stability.  Lastly, the newly amended product-by-process language does not distinguish the claimed invention from the teachings of Tyagi as modified by Sugiura.  As Applicant’s own remarks acknowledge, Tyagi alone, that is, without the proposed modification taught by Sugiura, teaches the resultant pigment particles comprise “a polymer material with mica flakes incorporated therein and thereon” (pars. [0044], [0047-48], [0059] of Tyagi).  The reasoning underlying the new rejection of independent claim 1 under 35 USC 103 addresses the product-by-process language.  However, Applicant’s remarks simply recite the newly amended claim language and do not set forth any reasoning or analysis resembling an argument to distinguish Applicant’s claimed invention from the pigment composition taught by Tyagi as modified by Sugiura.  For all these reasons, Applicant’s remarks are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731